Memorandum Opinion Issued January 30, 2020 Withdrawn, Petition for Writ
of Mandamus Dismissed, Motion for Rehearing Granted, and Substitute
Memorandum Opinion filed March 12, 2020.




                                           In The

                       Fourteenth Court of Appeals

                                    NO. 14-20-00039-CR



                IN RE ANTHONY WHITNEY NORMAN, Relator


                             ORIGINAL PROCEEDING
                               WRIT OF MANDAMUS
                                 262nd District Court
                                Harris County, Texas
                            Trial Court Cause No. 1248767

                  SUBSTITUTE MEMORANDUM OPINION

       On January 17, 2020, relator Anthony Whitney Norman filed a petition for
writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex.
R. App. P. 52.1 In the petition, relator asks court to compel the Honorable Lori

       1
          We issued our original Memorandum Opinion on January 30, 2020. Relator filed a
motion for rehearing. We grant the motion for rehearing, deny the requested relief, withdraw our
prior opinion, and issue this Substitute Memorandum Opinion.
Chambers Gray, presiding judge of the 262nd District Court of Harris County, to
rule on his motion to set aside the judgment of conviction because the judge, who
presided over his trial in 2011, Judge Denise Bradley, purportedly was
constitutionally disqualified to preside over relator’s case, thereby rendering his
conviction void.

       Relator is seeking habeas corpus relief. While the courts of appeals have
mandamus jurisdiction in criminal matters, only the Court of Criminal Appeals has
jurisdiction in final post-conviction felony proceedings. Tex. Code Crim. Proc. Ann.
art. 11.07 § 5; Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim.
App. 1991). Therefore, we have no jurisdiction with regard to relator’s request in
his petition.

       Accordingly, we dismiss relator’s petition for writ of mandamus for lack of
jurisdiction.


                                  PER CURIAM

Panel consists of Justices Zimmerer, Spain, and Hassan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2